 



Exhibit (10(i)

ASSOCIATED BANC-CORP INCENTIVE COMPENSATION PLAN

ARTICLE 1. PURPOSE.

     The purposes of the Plan are (i) to promote the success of the Company;
(ii) to associate more closely the interests of certain key employees with those
of the Company’s financial, performance, and service goals, (iii) to provide
long-term incentives and rewards to those key employees of the Company and its
affiliated units who are in a position to contribute to the long-term success
and growth of the Company; (iv) to assist the Company in retaining and
attracting key employees with requisite experience and ability; and (v) to
provide solely Awards that are “qualified performance-based compensation” under
Section 162(m) of the Code.

ARTICLE 2. DEFINITIONS.

     Section 2.01 “Award” means the cash incentive compensation paid or payable
pursuant to the Plan.

     Section 2.02 “Award Formula” means one or more objective formulas or
standards, as defined in Section 162(m) of the Code, established by the
Committee for purposes of determining the amount of an Award with respect to a
Performance Goal. An Award Formula based upon a percentage of a Participant’s
base pay shall use the Participant’s base pay as of the date the Performance
Goal is established. The Award Formula may include a modifier of the Award based
upon the Company’s performance in relation to its peer group of companies,
provided that such modifier satisfies the requirements of an objective formula
as defined in Section 162(m) of the Code. Award Formulas may vary from
Performance Period to Performance Period and from Participant to Participant and
may be established on a stand-alone basis, in tandem or in the alternative.

     Section 2.03 “Award Schedule” means the Award Schedule established pursuant
to Section 4.01.

     Section 2.04 “Beneficiary” mean the person(s) designated by the
Participant, in writing on a form provided by the Committee, to receive payments
under the Plan in the event of his death while a Participant or, in the absence
of such designation, the Participant’s estate.

     Section 2.05 “Board” means the Board of Directors of the Company.

     Section 2.06 A “Change of Control” shall be deemed to have occurred on the
date of the following transactions:

          (i) An offer is accepted, in writing, for a change in ownership of 25%
or more of the outstanding voting securities of the Company;

          (ii) An offer is accepted, in writing, whereby the Company will be
merged or consolidated with another corporation, and as a result of such
anticipated merger or consolidation, less than 75% of the outstanding voting
securities of the surviving or resulting corporation will be owned in the
aggregate by the shareholders of the Company who owned such securities
immediately prior to such merger or consolidation, other than

 



--------------------------------------------------------------------------------



 



affiliates (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) of any party to such merger or consolidation;

          (iii) An offer is accepted, in writing, whereby the Company sells at
least 85% of its assets to any entity which is not a member of the control group
of corporations, within the meaning of Code section 1563, of which the Company
is a member; or

          (iv) An offer is accepted, in writing, whereby a person, within the
meaning of sections 3(a)(9) or 13(d)(3) of the Exchange Act, acquires 25% or
more of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially, or of record).

For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (relating to options) of the Exchange Act.

     Section 2.07 “Code” means the Internal Revenue Code of 1986, as amended.

     Section 2.08 “Committee” means the Administrative Committee of the Board or
such other committee or subcommittee of the Board designated by the Board to
administer the Plan. The Committees for purposes of this Plan shall be composed
of not less than two directors, each of whom is intended to be an “outside
director” within the meaning of Code Section 162(m).

     Section 2.09 “Company” means Associated Banc-Corp and its successors.

     Section 2.10 “Covered Employee” means a covered employee within the meaning
of Code Section 162(m)(3).

     Section 2.11 “Eligible Employee” means a key employee of the Company.

     Section 2.12 “Establishment Period” means, with respect to a Performance
Period applicable to any Performance Grant under the Plan, the period commencing
on or before the first day of such Performance Period and ending on the earlier
to occur of (i) 90 days after the commencement of the Performance Period and
(ii) the date upon which twenty-five percent (25%) of the Performance Period
shall have elapsed.

     Section 2.13 “Participant” means an Eligible Employee selected from time to
time by the Committee to participate in the Plan.

     Section 2.14 “Performance Goal” means the target, goal or level of
performance established by the Committee with respect to a Performance Measure
for a Performance Period. The outcome of a Performance Goal shall be
substantially uncertain when established by the Committee. Performance Goals
shall be adjusted automatically, without discretion by the Committee, in the
event of a dividend or stock split. Performance Goals may vary from Performance
Period to Performance Period and from Participant to Participant and may be
established on a stand-alone basis, in tandem or in the alternative.

     Section 2.15 “Performance Grant” means the grant to an Eligible Employee of
an opportunity to participate in a particular Performance Goal with respect to a
particular Performance Period.

 



--------------------------------------------------------------------------------



 



     Section 2.16 “Performance Measure” means one or more of the following
selected by the Committee to measure Company performance for a Performance
Period: basic or diluted earnings per share, revenue growth, return on equity
and stock price. Performance Measures are determined in accordance with
generally accepted accounting principles as consistently applied by the Company.
Prior to the expiration of the Establishment Period, the Committee may provide
for a mandatory adjustment of a Performance Measure to omit the effects of
extraordinary items (other than a stock dividend or stock split), gain or loss
on the disposal of a business segment, unusual or infrequently occurring events
and transactions and cumulative effects of changes in accounting principles.
Performance Measures may vary from Performance Period to Performance Period and
from Participant to Participant and may be established on a stand-alone basis,
in tandem or in the alternative.

     Section 2.17 “Performance Period” means one or more periods of time, as the
Committee may designate, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to
payment of an Award.

     Section 2.18 “Plan” means the Associated Banc-Corp Incentive Compensation
Plan. Section 2.10 “Plan Year” means the Company’s fiscal year.

     Section 2.20 “Retirement” means any date on which an employee retires under
the terms and conditions of the Company’s Profit Sharing & 401(k) Plan provided,
however, that the employee has attained age 55 as of such date.

     Section 2.21 “Total Disability” means a finding by the Committee that a
Participant meets the standard for Total Disability as provided in the
Associated Banc-Corp Long-Term Disability Plan.

ARTICLE 3. PARTICIPATION.

     Participants shall be selected by the Committee and shall only include
Eligible Employees. The selection of a Participant for a Performance Grant shall
not entitle such individual to be selected as a Participant with respect to any
other Performance Grant.

ARTICLE 4. AWARDS.

     Section 4.01 Award Schedules. For each Performance Period with respect to
which an Award may be earned by a Participant under the Plan, prior to the
expiration of the Establishment Period, the Committee shall establish the
Performance Grants in writing for such Performance Period by preparing an Award
Schedule for each Participant. The Award Schedule shall set forth the applicable
Performance Period, Performance Measure(s), Performance Goal(s), Award
Formula(s), and such other information (including a peer group modifier, if
applicable) as the Committee may determine. Once established for a Performance
Period, such items shall not be amended or otherwise modified. Award Schedules
may vary from Performance Period to Performance Period and from Participant to
Participant.

     Section 4.02 Performance Grant Agreement. Performance Grants shall be
evidenced by a separate written agreement between the Company and the
Participant, in such form and contain such terms and conditions (not
inconsistent with the Plan) as the Committee may require. An

 



--------------------------------------------------------------------------------



 



agreement executed pursuant to this section shall include a copy of the Award
Schedule with respect to the Participant and such other information as the
Committee may determine is necessary and appropriate.

     Section 4.03 Certification of Awards. A Participant shall be eligible to
receive payment of an Award only when the Performance Goal(s) are achieved and
the Committee determines, pursuant to the Award Formula, that all or some
portion of such Participant’s Award has been earned for the Performance Period.
As soon as administratively feasible after the close of each Performance Period,
the Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing the amount of the Award earned by
each Participant for such Performance Period based upon such Participant’s Award
Formula. The Committee shall then determine the actual amount of the Award to be
paid to each Participant and, in so doing, may use discretion to decrease, but
not increase, the amount of the Award otherwise payable to the Participant based
upon such performance. The maximum Award payable to any Participant with respect
to each Plan Year (or portion thereof) contained within a Performance Period
shall be $3,000,000.

     Section 4.04 Payment of Awards. Awards shall be paid in a lump sum cash
payment as soon as administratively feasible after the amount thereof has been
determined and certified in accordance with Section 4.03.

ARTICLE 5. ADMINISTRATION.

     Section 5.01 In General. The Committee shall have full and complete
authority, in its sole and absolute discretion, (i) to exercise all of the
powers granted to it under the Plan; (ii) to construe, interpret and implement
the Plan and any related document; (iii) to prescribe, amend, and rescind rules
relating to the Plan; (iv) to make all determinations necessary or advisable in
administering the Plan; and (v) to correct any defect, supply any omission, and
reconcile any inconsistency in the Plan.

     Section 5.02 Determinations. The actions and determinations of the
Committee or others to whom authority is delegated under the Plan on all matters
relating to the Plan and any Performance Grants shall be final and conclusive.
Such determinations need not be uniform and may be made selectively among
persons who receive, or are eligible to receive, Performance Grants under the
Plan, whether or not such persons are similarly situated.

     Section 5.03 Appointment of Experts. The Committee may appoint such
accountants, attorneys, and other experts as it deems necessary or desirable in
connection with the administration of the Plan.

     Section 5.04 Delegation. The Committee may delegate to others the authority
to execute and deliver such instruments and documents, to do all such acts and
things, and to take all such other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purposes, except that the Committee shall not delegate any authority
with respect to duties it is required to perform under Section 162(m) of the
Code.

     Section 5.05 Books and Records. The Committee and others to whom the
Committee has delegated such duties shall keep a record of all their proceedings
and actions and shall

 



--------------------------------------------------------------------------------



 



maintain all such books of account, records, and other data as shall be
necessary for the proper administration of the Plan.

     Section 5.06 Payment of Expenses. The Company shall pay all reasonable
expenses of administering the Plan, including, but not limited to, the payment
of professional and expert fees.

     Section 5.07 Code Section 162(m). Except for payments made pursuant to
Section 6.02, it is the intent of the Company that this Plan and Awards satisfy
the applicable requirements of “performance-based compensation” under Code
Section 162(m) so that the Company’s tax deduction for remuneration in respect
of this Plan for services performed by Participants who are or may be Covered
Employees is not disallowed in whole or in part by the operation of such Code
section. If any provision of this Plan or if any Award would otherwise frustrate
or conflict with such intent, that provision to the extent possible shall be
interpreted and deemed amended so as to avoid such conflict, and, to the extent
of any remaining irreconcilable conflict with such intent, that provision shall
be deemed void as applicable to such Covered Employees. With respect to any
Award under the Plan that does not qualify as performance-based compensation for
purposes of Code section 162(m), the Committee is authorized to defer payment of
such Awards, generally until the Participant terminates employment.

ARTICLE 6. TERMINATION OF EMPLOYMENT AND
CHANGE OF CONTROL.

     Section 6.01 Termination of Employment. In the event of the termination of
employment of a Participant due to death, Total Disability, or Retirement, the
Participant shall receive a prorated portion of the Award, based upon the length
of the Participant’s employment during the Performance Period. The Committee
will determine the amount of the prorated award by multiplying the amount of the
award that would have been earned, determined at the end of the Performance
Period, by a fraction. The numerator of the fraction equals the number of whole
months such Participant was employed during the Performance Period. The
denominator of the fraction equals the total number of months of the Performance
Period. This Section 6.01 shall apply only if the Company meets the Performance
Goal (or the minimum of the performance range, if any) specified in the
Performance Grant. The Participant will receive no Award if the Company does not
meet the Performance Goal specified in the Performance Grant. Except as
otherwise provided in the Plan, no Award with respect to a Performance Period
will be payable to any Participant who is not an employee of the Company on the
last day of such Performance Period.

     Section 6.02 Change of Control. Awards shall become immediately payable
upon a Change of Control. If the Change of Control occurs during a Performance
Period, the Committee shall meet to determine if the Performance Goal is
partially satisfied or is likely to be fully satisfied based upon the Company’s
performance to that date. If the Committee determines that the Performance Goal
is partially satisfied or is likely to be fully satisfied, the Committee shall
certify this determination in writing, and a prorated portion of the Award shall
become immediately payable. The prorated portion of the Award shall be
determined pursuant to the fraction described in Section 6.01, except that the
numerator shall include the whole number of months that have elapsed during a
Performance Period and prior to the Change of Control. Notwithstanding any other
provision of the Plan, the Committee shall not have discretion to reduce the
amount of Awards if a Change of Control occurs during a Performance Period
and/or before the Performance Goal is certified in accordance with Section 4.03.

 



--------------------------------------------------------------------------------



 



ARTICLE 7. MISCELLANEOUS.

     Section 7.01 Nonassignability. Except as otherwise provided in the Plan, no
Performance Grant or Award shall be assignable or transferable (including
pursuant to a pledge or security interest) other than by will or by laws of
descent and distribution.

     Section 7.02 Withholding Taxes. The Company shall be entitled, if necessary
or desirable, to withhold from any Participant, from any amounts due and payable
by the Company to such Participant (or secure payment from such Participant in
lieu of withholding), the amount of any withholding or other tax due from the
Company with respect to any Award under the Plan.

     Section 7.03 Amendment or Termination of the Plan. The Plan may be amended
or terminated by the Board in any respect except that (i) no amendment may be
made after the date on which an Eligible Employee is selected as a Participant
for a Performance Period that would adversely affect the rights of such
Participant with respect to such Performance Period without the consent of the
affected Participant, (ii) no amendment to increase the maximum Award payable
under the Plan shall be effective without the approval of the shareholders of
the Company or if, in the opinion of counsel to the Company, such approval is
necessary to satisfy the intent set forth in Section 5.07, and (iii) the Plan
may not be amended or terminated for two years after the date a Change of
Control occurs.

     Section 7.04 Other Payments or Awards. Nothing contained in the Plan will
be deemed in any way to limit or restrict the Company from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.

     Section 7.05 Payments to Other Persons. If payments are legally required to
be made to any person other than the person to whom any amount is payable under
the Plan, such payments will be made accordingly. Any such payment will be a
complete discharge of the liability of the Company under the Plan.

     Section 7.06 Unfunded Plan. Nothing in this Plan will require the Company
to purchase assets or place assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets for the purpose of
satisfying any obligations under the Plan. Participants will have no rights
under the Plan other than as unsecured general creditors of the Company.

     Section 7.07 No Fiduciary Relationship or Responsibility. The Plan is not
subject to ERISA. Under ERISA and related federal laws, the Company is not a
fiduciary with respect to the Plan, and has no fiduciary obligation with respect
to any Participant, beneficiary, or other person claiming a right hereunder.
Further, nothing herein contained, and no action or inaction arising pursuant
hereto, shall give rise under state or federal law to a trust of any kind or
create any fiduciary relationship of any kind or degree for the benefit of
Participants, any beneficiary, or any other person.

     Section 7.08 Limits of Liability and Indemnity. Neither the Board nor the
Committee, nor any members of either, nor any employees of the Company or its
affiliated units, shall be liable for any act, omission, interpretation,
construction, or determination made in good faith in connection with their
responsibilities with respect to the Plan, and the Company hereby agrees to
indemnify the members of the Board, the members of the Committee, and the
employees of the Company and its affiliated units with respect to any claim,
loss, damage, or expense (including counsel fees) arising from any such act,
omission, interpretation, construction or determination

 



--------------------------------------------------------------------------------



 



with respect to the Plan or any action taken pursuant to it to the full extent
permitted by law and the Articles of Incorporation of the Company.

     Section 7.09 Right to Awards. No employee of the Company or its affiliated
units or other person shall have any claim or right to be a Participant in this
Plan or to be granted a Performance Grant or Award hereunder. Neither the
adoption of this Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ of the Company or
any affiliated unit nor shall the grant of any Performance Grant or Award
hereunder constitute a request or consent to postpone the retirement date of a
Participant. Nothing contained hereunder shall be construed as giving any
Participant or any other person any equity or interest of any kind in any assets
of the Company or creating a trust of any kind or a fiduciary relationship of
any kind between the Company and any such person. As to any claim for any unpaid
amounts under the Plan, any Participant or any other person having a claim for
payments shall be an unsecured creditor.

     Section 7.10 Section Headings. Section headings used herein are for
convenience and reference only, and in the event of any conflict, the text of
the Plan, rather than the section headings, will control.

     Section 7.11 Severability. Whenever possible, each provision of this Plan
shall be interpreted in such manner as to be effective and valid under
applicable law; provided, however, that if any provision of this Plan shall be
held to be prohibited or invalid under such applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Plan.

     Section 7.12 Applicable Law. This Plan shall be governed, administered,
construed and enforced according to the laws of the United States and the State
of Wisconsin to the extent not preempted by the laws of the United States.

     Section 7.13 Transfers and Leaves. A change in employment or service from
the Company to an affiliated unit of the Company, or vice versa, shall not
constitute termination of employment or service for purposes of the Plan.
Furthermore, the Committee (or Board in case of a member of the Committee) may
determine that for purposes of the Plan, a Participant who is on leave of
absence will still be considered as in the continuous employment or service of
the Company.

     Section 7.14 Effective Date/Term. The Plan shall become effective upon its
adoption by the Committee and the Company, subject to shareholder approval of
the Plan as described below.

Adopted by the Administrative Committee of the Board of Directors: March 4,
2003.

Adopted by the Board of Directors: March 4, 2003.

Approved by Shareholders at the April 23, 2003 Annual Meeting.

 